Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 1 of 24 PagelID #: 25

U.S. DISTRICT COURT
WESTERN DISTRICT OF LQUISIANA
RECEIVED

UNITED STATES DISTRICT COURT
JAN 28 2019

 

xx FOR THE WESTERN DISTRICT
TONY R. MOO LE
ee OF LOUISIANA
BRUCE COMMITTE, \A-cy-DVE?
Plaintiff,
vs
FIRST AMENDED
VICKIE GENTRY, COMPLAINT FOR
(personal capacity) VIOLATION OF
ACADEMIC FREEDOM
Defendant
/

 

1. Now comes Bruce Committe, Plaintiff, and files this
complaint, suing defendant Vicke Gentry in her individual
capacity and not her official capacity, alleging defendant Vickie
Gentry violated Plaintiffs inalienable right to academic
freedom otherwise protected by the free speech and free press
clause of the U.S. Constitution’s First Amendment, Fourteenth

Amendment Due Process clause, and both privileges and

Page -1-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 2 of 24 PagelID #: 26

immunities clauses of the Fourteenth Amendment and Article
IV.
JURISDICTION

2. Plaintiff has a right to bring this action in this court
pursuant to 42 USC 1983.

3.Jurisdiction is correct because the complaint rests on
matters of federal law. 28 USC 1331 and1343.

4.Venue is correct in this court as the alleged events
occurred in Natchitoches, LA, and Plaintiff now lives in
Natchitoches.

PARTIES

5. At all times relevant to this complaint defendant Vickie
Gentry, Provost and Vice President for Academic Affairs,
Northwestern State University (hereinafter NSU), Caspari Hall,

Room 211, Natchitoches, LA 71497, was an actor of the State of

Page -2-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 3 of 24 PagelID #: 27

Louisiana.

6. At all times relevant to this complaint Bruce Committe
(BA accounting, MA accounting, PhD accounting, JD) was an
assistant professor in the School of Business in the College of
Business and Technology at NSU with over ten years of full
time faculty experience in accounting, two years independent
financial statement auditing experience, twenty years of solo
law practice experience, and a good research publication record.

FACTS

7. Approximately one half hour prior to Plaintiff teaching
his first accounting class for the Spring 2019 term at NSU
defendant Gentry was holding a meeting on or about 14 January
2019 in her conference room, with Plaintiff and three others
attending, the very purpose of which Plaintiff only discovered as

the meeting progressed.

Page -3-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 4 of 24 PagelID#: 28

8. The purpose of the meeting called by Gentry was for
Gentry to inform Plaintiff, in front of others at the meeting, that
Gentry was pulling Plaintiff from his classes, which meant he
would not be teaching the accounting classes to which he had
been assigned for that term, or any other classes that term.

9. The reasons stated by Gentry were that (1) Plaintiff had
chosen to use a book for his Accounting class #1040 which was
not a book that the other accounting faculty had approved for
use in that class and (2) Plaintiffs self-published syllabi, which
describe Plaintiff's basic plans for how he would be conducting
all of his assigned courses, including accounting #1040, how he
would be measuring students’ performances, what text book the
teacher would be using and students would need to acquire, and
objectives of the course did not meet the requirements of the

University administration.

Page -4-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 5 of 24 PagelID #: 29

10. Gentry had made her decision to pull Plaintiff from his
classes many days earlier than the date of the meeting without
discussing the matter or otherwise informing Plaintiff in any
way of her concerns and decision to pull Plaintiff from his
classes.

11. With respect to item (1) above in par. 9, the approved
book that Plaintiff was being required to use, instead of the self
published book he planned to use, was a Financial Accounting
text published for-profit by McGraw-Hill book publisher.

12. A McGraw Hill publisher sales agent, who resides on
campus many days during the semester, had given the College
of Business and Technology Dean who was also the Director of
the School of Business (a very long time employee of the
University) several awards over the years, the last of which was

given to her in 2014, and had provided all of the College of

Page -5-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 6 of 24 PagelID #: 30

Business and Technology and School of Business faculty their
lunch at least once in the very short time (one semester) that
Plaintiff had been on the faculty at NSU.

13. When Plaintiff discovered that McGraw Hill publisher
had given the Dean of the College of Business and Technology,
who also was the Director of the School of Business at NSU,
several awards over the years, the last given in 2014, the
Plaintiff asked defendant Gentry to tell Plaintiff the nature and
amount of any dollar awards that had been given by McGraw
Hill publisher to the Dean and Director.

14. Gentry refused to answer the above question which
Plaintiff asked her, and to this day has refused to answer the
question.

15. The request was made several weeks prior to

Plaintiff's being removed from his classes.

Page -6-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 7 of 24 PagelID #: 31

16. Plaintiff never asked , and does not know at this time,
whether Gentry too received awards of any kind from McGraw
Hill publisher.

17. The Dean of the College of Business and Technology
and Director of the School of Business had used the fact of
having received the above mentioned Mcgraw Hill publisher
awards in her application for the Deanship of the College of
Business and Technology which application was successful.

18. The McGraw Hill book which accounting faculty had
approved for Accounting classes at NSU includes a learning
system called “Connect” which requires a significant amount of
individual faculty training time to learn such that after learning
it the time invested becomes and became a strong reason not to
want to change the class textbook for another publisher’s

textbook.

Page -7-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 8 of 24 PagelID #: 32

19. Plaintiff, who arrived at NSU Fall 2018, had never
been provided any mentioned training time.

20. In effect, the “Connect” learning system is a sales
gimmick to ensure that once a university or academic unit of a
university adopts a McGraw Hill publisher text book the
likelihood of that academic unit of the university “adopting” a
different book for its classes is quite small because of the long
time invested in the teacher learning the “Connect” learning
system as well as the requirement that use of a new book would
require other faculty at the university and outside of the
university to agree to the new book.

21. Thus, once a publisher like McGraw Hill gets its hooks
into an academic program at NSU, the cash flow to McGraw
Hill will continue unabated.

22. All accounting textbooks are expensive, usually over

Page -8-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 9 of 24 PagelID #: 33

$200.

23. The book Plaintiff was going to use for the first half of
Accounting #1040 was to be provided free to students; the
McGraw Hill book that is now being used by Plaintiff's
replacement, and very much less academic credentialed teacher,
for Accounting #1040 is expensive.

24. Once students learn to use the “Connect” learning
system sales gimmick in other classes they become attached to it
such that learning-wise it becomes difficult for a faculty
member to teach his or her classes using the professor’s own
learning system such as that which Plaintiff planned to use in
Accounting class #1040 before he was removed from teaching
classes Spring 2019.

25. The failure of Gentry to inform Plaintiff that the

purpose of the January 14 meeting was to remove Plaintiff from

Page -9-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 10 of 24 PagelID #: 34

his classes prior to the meeting taking place, her failure to
discuss the provost’s concerns with the Plaintiff prior to the
above mentioned meeting, and conflict of interest the Dean and
Director and possibly defendant Gentry as well had, and
outrageous action of removing Plaintiff from his teaching
assignment in the manner that it occurred, and to be replaced by
a much less qualified and academic credentialed teacher causes
the violation of Plaintiff's right to Academic Freedom, Free
Speech, and Free Press to be an aggravated violation entitling
Plaintiff to a large punitive damages award.

26. As aresult of Gentry’s decision removing Plaintiff
from teaching any classes, Plaintiff is not teaching any classes
Spring 2019 semester and instead has been assigned other work

that does not include teaching any accounting classes.

27. The self-published text book Plaintiff had selected for

Page -10-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 11 of 24 PagelD #: 35

accounting #1040, and the text book content of which Gentry
was aware because she had access to its contents, is a book (free
to Plaintiffs students) written and published by the Plaintiff
which teaches the basics of introductory accounting, but, as no
other introductory accounting text does, it includes existing
political dimensions of financial accounting procedures,
principles, and rules employed in the financial accounting
profession.

27. The self-published text includes author’s criticisms of
current accounting principles, procedures, rules, and of current
accounting practices while nevertheless teaching the NSU
course catalogue description of the course.

28. In many of their employments, accounting procedures,
principles, and rules have the authority of federal law behind

them, e.g., companies regulated by the federal securities laws.

Page -11-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 12 of 24 PagelD #: 36

29. One example of the above mentioned political
criticisms is: The financial accounting rules which public
companies must follow in preparing their financial reports are
not made in the way required by the U.S. Constitution; nor are
they made in a manner required by U.S. statutes.

30. A second example of the above mentioned political
criticisms is: How can the so-called “independent” accountant
auditors of public corporations be independent, as expressly
required by the U.S. federal securities laws, if the company
being audited chooses the auditor from among those vying to be
its so called independent auditor and which company pays the
auditor its audit fee which the company negotiates with the
auditor under the threat that the reporting company is free to fire
and replace the independent auditor with a different auditor who

is more agreeable to the way the reporting company wants to

Page -12-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 13 of 24 PagelD #: 37

prepare its financial accounting reports for public presentation?

31. No other commercial publishers’ text books for
introductory, or other, accounting courses state such truths as
those in pars. 29 to 30 above.

32. Notwithstanding the critical perspective nature of the
accounting text Plaintiff planned to use in teaching his
accounting classes, the syllabi, which are Plaintiff's published
plans for teaching his classes, contained information which
truthfully informed the reader that the classes Plaintiff would be
teaching would teach the accounting knowledge and accounting
procedures and principles as described in the University
catalogue of courses.

33. The mentions in pars. 29 to30 above that are in the
self-published text for the accounting #1040 class and the

content of Plaintiff's syllabi class planning documents for all the

Page -13-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 14 of 24 PagelD #: 38

courses he was to teach Spring 2019 term are matters of great
public importance to society since financial accounting
procedures and principles being learned by students play a
major role in how all companies prepare information for private
and public consumption and for filing with the U.S. Securities
and Exchange Commission by SEC registrant companies. Such
information affects how limited financial resources are allocated
among companies vying for them in the securities markets all
over the world. The health and welfare of the local, US, and
world economies are very much affected by this accounting
information.

34, Accounting report information is key in preventing and
reducing fraud in the securities markets.

35. Plaintiffs class syllabi published in this case for

students and others to see are Plaintiff's plans, or a general

Page -14-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 15 of 24 PagelD #: 39

description, for how the course will be taught and how students’
performances in the class will be graded by the teacher. The
syllabi at issue also identify the text books, if any, the Plaintiff
plans to use for his classes as well as identify homework
problem assignments. The quality of financial information
used by investors and others is affected by accounting
procedures and principles learned by Plaintiffs students.
Accounting students today will be accounting practitioners of
tomorrow, and some will be involved in making the accounting
rules of tomorrow which reporting companies will have to
follow by law.

36. Gentry had at sometime on prior occasions instructed
the accounting faculty, but not the Plaintiff who was not yet an
employee of NSU, to choose text books that all faculty in each

academic area must use for all of the accounting classes taught

Page -15-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 16 of 24 PagelD #: 40

at NSU, and her insistence that they do that is a violation of
Faculty member’s Academic Freedom rights of any individual
faculty members, like the Plaintiff, who want to use other
textbooks or teaching materials.

37. No accounting faculty members had expressed any
concern to Plaintiff about Plaintiff's choice of books for his
Spring 2019 classes nor regarding the content of his published
syllabi for his Spring 2019 classes.

38. Other faculty have not complained about their
Academic Freedom being taken away, or just having the
administration decide how they will teach their classes and what
text book they will have to use, because they are afraid
administrators at the university will use their decision making
powers (retention, pay, and tenure granting powers) to harm

them, like Plaintiff is now being harmed.

Page -16-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 17 of 24 PagelID #: 41

39. The reason for Gentry’s instruction to faculty to adopt
a standard text book for all faculty to use had to do, Gentry
stated at the above mentioned meeting, with showing
accreditation agencies that all students were receiving the same
education apparently regardless of the particular instructor
teaching individual classes, thus emphasizing conformity in
teaching among the faculty and thereby throwing faculty
member’s Academic Freedom in teaching, including that of the
Plaintiff, out the window and under the bus.

40. But the accreditation agency for the university-wide
accreditation expressly states in its policy documents that the
accreditation agency supports faculty members’ Academic
Freedom.

41. Accreditation is a voluntary process the State of

Louisiana has chosen to seek while individual faculty member’s

Page -17-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 18 of 24 PagelD #: 42

right to Academic freedom is an inalienable individual right
protected by the U.S. Constitution via the First Amendment’s
free speech and press clause, Article IV’s privileges and
immunity clause, Fourteenth Amendment’s privileges and
immunity clause, and Fourteenth Amendment’s due process
clause.

42. The same reasoning apparently was the cause of
Gentry’s instruction that course syllabi had to conform to a
standard format and contain standard information.

43. Accreditation can be achieved without violating
faculty members’, and Plaintiff's, Academic Freedom.

44. Gentry knew or reasonably should have reasonably
known, especially when she is the chief academic officer of the
university, that removing Plaintiff from his teaching

assignments for the reasons she stated, and perhaps for reasons

Page -18-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 19 of 24 PagelD #: 43

she did not state, was a violation of Plaintiff's right to
Academic Freedom in teaching which is a right protected by the
several provisions of the U.S. Constitution.

45. That the protected speech Gentry denied Plaintiff
included political speech directed to learning students some of
whom will be tomorrow’s accountants and accounting rule
makers and most of whom will become tomorrow’s business
persons making business decisions very much affecting the U.S.
and world economies which very much affect economic
resource allocations among members of society causes this
denial of Academic Freedom to be of great potential adverse
consequences to society.

46. (continuation from par. 45) And this too is cause for
the court to grant a large award of punitive damages.

47. At the meeting mentioned above on approximately 14

Page -19-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 20 of 24 PagelID #: 44

January 2019 and at a previous meeting weeks earlier Plaintiff
had passionately stated to Gentry that Academic Freedom and
Plaintiff teaching his classes the way he wants with teaching
material and text books that the teacher wants were protected
by the First and Fourteenth Amendments to the U.S.
Constitution.

48. In removing Plaintiff from his teaching assignments
Gentry was acting under color of state law.

49. Removing Plaintiff from his teaching assignments was
an aggravated violation of Plaintiff's U.S. Constitution
protected inalienable rights to free speech and free press.

50. The violations, in the form of removing Plaintiff from
his teaching assignments, caused Plaintiff humiliation, injury to
his reputation as a teacher, loss of exercise of his academic

freedom which is very important to Plaintiff, and has injured his

Page -20-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 21 of 24 PagelD #: 45

prospects for future employment as a faculty member at NSU
and elsewhere for higher rank and pay and benefits.

51. Title 42, section 1983 of the U.S. Code entitles
Plaintiff to bring this action.

52. Title 42, section 1988 of the U.S. Code entitles
Plaintiff to attorney’s fees, if any, and costs.

53. Whether Plaintiff incurs attorney’s fees is yet to be
determined.

54. Defendant Gentry’s removal of Plaintiff Committe
from his teaching assignments was an intentional, outrageous,
and wanton violation of Plaintiff's Academic Freedom in
teaching his classes otherwise protected by the U.S.
Constitution’s First Amendment, Fourteenth Amendment Due
Process clause, and both privileges and immunities clauses of

the Fourteenth Amendment and Article IV.

Page -21-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 22 of 24 PagelD #: 46

55. Punitive damages are necessary remind university
administrators everywhere, but especially at NSU in the state of
Louisiana, that university faculty have a U.S. Constitution
protected right to academic freedom in teaching and research,
and that individual faculty have a protected right to teach their
students the way a teacher wants and to use whatever teaching
materials and text books that the teacher wants, free from
interference by administrators, fellow faculty members of the
university, and others.

56. Punitive damages are necessary to show
administrators and even teaching colleagues that Academic
Freedom is the soul of a university, where ideas are king and
queen, and that without Academic Freedom a university’s
college or school of business is without an academic soul and is

merely an institution of uncritical, gussied up, white collar

Page -22-
Case 1:19-cv-00122-DDD-JPM Document 3 Filed 01/28/19 Page 23 of 24 PagelD #: 47

vocational training (as opposed to true blue collar vocational
training provided by institutes of vocational education which
serves a critical need in society).

57. Defendant Gentry is wont to state that NSU is a
business organization when in fact it is not and is instead an
institution of higher education; Academic Freedom is a major
difference between the two.

WHEREFORE Plaintiff demands judgment in his favor
and against defendant Gentry for damages of one million dollars
($1,000,000.00), punitive damages of ten million dollars
($10,000,000.00), plus attorneys fees, if any, and costs.
Plaintiff also seeks a declaratory judgment from the court which

states that Gentry violated Plaintiff's Academic Freedom rights.

JURY TRIAL DEMANDED.

Page -23-
Case 1:19-cv-00122-DDD-JPM Document3 Filed 01/28/19 Page 24 of 24 PagelD #: 48

a

Respectfully submitted by

Bruce Committe, Plaintiff Pro Se
100 N. Melrose Drive #604
Natchitoches, LA 71457-5931
(Must use all numbers in Zip Code)
Ph 850 206 3756
becommitte@hotmail.com

Page -24-
